IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: ASSIGNMENT OF JUDGE OF               :     No. 324 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF                :     Classification Docket
THE FIRST JUDICIAL DISTRICT OF              :
PENNSYLVANIA TO A DIVISION OF               :
SAID COURT                                  :

                                       ORDER

PER CURIAM:



              AND NOW, this 4th day of December, 2014, the Petition of Sheila Woods-

Skipper, President Judge of the Court of Common Pleas of the First Judicial District of

Pennsylvania, for the permanent assignment of The Honorable Abbe Fletman to the

Trial Division of said Court is hereby granted.